DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in the application.
Applicant’s amendment to the claims, filed on June 30, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 and 15, drawn to the technical feature of a polymerase enzyme and a kit, in the reply filed on June 30, 2022 is acknowledged. The traversal is on the ground that the combination of Reha-Krantz et al. (J. Biol. Chem. 269:5635-5643, 1994; cited on Form PTO-892 mailed on April 4, 2022; hereafter “Reha-Krantz”) and Schultz et al. (Proteins Structure and Function, pp. 521-528, Plenum Press, New York, 1987; cited on Form PTO-892 mailed on April 4, 2022; hereafter “Schultz”) does not teach or suggest the claimed polymerase enzyme. The applicant argues that since the claimed polymerase enzyme is a special technical feature, which technical feature is shared by Groups I-III, the inventions of Groups I-III should be search and co-examined.  
This is not found persuasive because, contrary to the applicant’s position, the claimed polymerase enzyme would have been obvious in view of the combination of Reha-Krantz and Schultz. SEQ ID NO: 1 is the amino acid sequence of T4 phage polymerase and the reference of Reha-Krantz discloses various mutations in T4 phage polymerase, noting that one of the most interesting mutations was a Leu→Met substitution at codon 412 (p. 5638, column 1). Reha-Krantz goes on to disclose site-directed mutagenesis to generate L412M and L412I mutants of T4 phage polymerase (p. 5638, column 1). While Reha-Krantz discloses site-directed mutagenesis to replace L412 of T4 phage polymerase with two other amino acids (methionine or isoleucine), the reference of Schultz acknowledges that in order to thoroughly study the role of a residue in a polypeptide, substitution with all 19 possible amino acids (site saturation) is necessary (p. 521, first full paragraph). Schultz teaches a method for replacing a single amino acid with all 19 other amino acids in a polypeptide (p. 522, bottom). In view of the teachings of Reha-Krantz and Schultz, one would have been motivated to and would have had a reasonable expectation of success to perform site saturation mutagenesis to replace L412 of T4 phage polymerase with all 19 other amino acids, including S, Q, Y, and F. Although Reha-Krantz and Schultz does not disclose L412S, L412Q, L412Y, and L412Q variants of T4 phage polymerase have little or no 3’-5’ exonuclease activity, it is presumed that such variants would have little or no 3’-5’ exonuclease activity (see MPEP 2112.01.I). The claimed polymerase enzyme would have been obvious in view of the combination of Smith, Spicer, and Reha-Krantz for the reasons set forth below. As such, the shared same or corresponding technical feature among the inventions of Groups I, II, and III is not considered to be a contribution over the prior art.  
The applicant further traverses on the ground that there is no serious burden to search the claims of Groups I-III together. 
This is not found persuasive because this application is filed under 35 U.S.C. 371 and the “unity of invention” standard applies, not the “independent and distinct” standard for non-provisional applications filed under 35 U.S.C. 111(a) (MPEP 1893.03(d)). For the reasons of record, the inventions of Groups I, II, and III do not have unity of invention at least because the shared or same technical feature is not a contribution over the prior art .  
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 30, 2022.
Applicant's election of species (G), combination of mutations (A), (B), and (C), election of species (AA), additional mutation I472V, and election of species (AAA), SEQ ID NO: 4, in the reply filed on June 30, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4, 5, and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 30, 2022.
Claims 1-3, 6, 8-10, and 15 are being examined on the merits with claims 1, 3, and 8 being examined only to the extent the claims read on the elected subject matter.  

Priority
This application is filed under 35 U.S.C. 371 as a national stage of international application PCT/US2018/018002, filed on February 13, 2018, which claims domestic priority under 35 U.S.C. 119(e) to U.S. provisional application no. 62/458,417, filed on February 13, 2017 and claims foreign priority under 35 U.S.C. 119(a)-(d) to European application no. 17160399.6, filed on March 10, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 15, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Sequence Compliance
Figures 5 and 7 of this application contain sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2), yet fail to comply with the requirements of 37 CFR 1.821 through 1.825; applicants’ attention is directed to the final rulemaking notice published at 55 FR 18230 (May 1, 1990), and 1114 OG 29 (May 15, 1990). To be in compliance, applicants should identify nucleotide sequences of at least 10 nucleotides and amino acid sequences of at least 4 amino acids in the specification by a proper sequence identifier, i.e., “SEQ ID NO:” (see MPEP 2422.01). If these sequences have not been listed in the computer readable form and paper copy of the sequence listing, applicant must provide an initial computer readable form (CRF) copy of the “Sequence Listing”, an initial paper copy of the “Sequence Listing”, as well as an amendment directing its entry into the specification, and a statement that the content of the paper and CRF copies are the same and, where applicable, include no new matter as required by 37 C.F.R. 1.821(e) or 1.821(f) or 1.821(g) or 1.821(b) or 1.825(d).

Drawing Figures
According to 37 CFR 1.84(u):
(u) Numbering of views.
(1) The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.
(2) Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters.
The drawings filed on August 12, 2019 are objected to because the multiple views of Figure 7 should be identified by the same number followed by a capital letter. For example, the two multiple views of Figure 7 should be identified as “FIG. 7A” and “FIG. 7B”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-3, 6, 8-10, and 15 are objected to because of the following informalities:  
Claims 1, 3, 6, and 8 are objected to in the recitation of the improper sequence identifiers “SEQ ID NO.” and “SEQ ID NOs.”, which should be replaced with “SEQ ID NO:”. See 37 CFR 1.821(d).
Claim 1 is also objected to in the use of periods within the body of the claim (e.g., “i.”, “ii.”, and “iii.”). According to MPEP 608.01(m), “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995)”.
Claim 1 is also objected to as failing to recite the conjunction “or” between the alternatives of “alanine (Y413A)” and “serine (Y413S)” and the alternatives of “cysteine (P414C)” and “alanine (P414A)” parts ii. and iii. 
Claims 2, 3, 6, 8-10, and 15 are objected to because of the inconsistent use of “The polymerase enzyme of claim 1” and “The polymerase enzyme according to claim 1”. The claims should be amended to consistently recite one or the other phrases.
Claims 3 and 6 are also objected to in the recitation of “the polymerase enzyme shares 95% or 98% sequence identity with SEQ ID NO. 1” and “the enzyme shares 95% or 98% sequence identity with SEQ ID NO. 1”, respectively, and in the interest of improving claim form, it is suggested that the noted phrases be amended to recite “the polymerase enzyme comprises an amino acid sequence with 95% or 98% sequence identity to the amino acid sequence of SEQ ID NO: 1”. 
Claim 3 is also objected to in the recitation of “comprises the following mutations, (i) L412S, Y413G, and P414S and comprises mutations selected from the consisting of” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite “comprises the mutations L412S, Y413G, and P414S, and further comprises a mutation selected from the group consisting of”.
Claim 15 is also objected to in the recitation of “A kit comprising a polymerase enzyme according to claim 1” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite “A kit comprising the polymerase enzyme according to claim 1”.
  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 6, 8-10, and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (claims 2, 3, 6, 8-10, and 15 dependent therefrom) is indefinite in the recitation of “the enzyme has little…3’-5’ exonuclease activity”. The term “little” in the context of the phrase “the enzyme has little…3’-5’ exonuclease activity” is a term of degree and the examiner has reviewed the specification and can find no examples or teachings that can be used for ascertaining the variance intended by the recited term of degree. Moreover, there is nothing in the specification or prior art of record to indicate that one of ordinary skill in the art could have ascertained the scope of the recited degree. It is suggested that applicant clarify the meaning of the term “little” in the phrase “the enzyme has little…3’-5’ exonuclease activity”. See MPEP 2173.05(b).I. 
Claim 2 is confusing in the recitation of “the polymerase is from an organism belonging to the family of T4 phage DNA polymerases” because it is unclear as to the applicant’s intended meaning of the noted phrase. It is suggested that the applicant clarify the meaning of the noted phrase. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-3, 6, 8-10, and 15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
According to MPEP 2163.II.A.3.(a).ii), [s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’"
As amended, the claims are drawn to or recite (in relevant part) a polymerase enzyme according to SEQ ID NO: 1 or any polymerase that shares at least 70% amino acid sequence identity thereto, comprising the following mutations: 
i.	at position 412 of SEQ ID NO. 1: serine (L412S), glutamine (L412Q), tyrosine (L412Y) or phenylalanine (L412F),
ii.	at position 413 of SEQ ID NO. 1: glycine (413G), alanine (Y413A), or serine (Y413S), and
iii.	at position 414 of SEQ ID NO. 1: serine (P414S), valine (P414V), isoleucine (P414I), cysteine (P414C), or alanine (P414A),
wherein the enzyme has little or no 3'-5' exonuclease activity.
The recitation of “A polymerase enzyme…” in claim 1 is interpreted as meaning that the claimed or recited polymerase enzyme has polymerase activity.  
In view of the recitation of “comprising the following mutations”, the claims are interpreted as requiring at least the recited mutations i., ii., and iii., and any additional mutations (i.e., amino acid insertions, deletions, and substitutions). Put another way, given a broadest reasonable interpretation, with the exception of the recited mutations i., ii., and iii., the remaining amino acid sequence of the polymerase enzyme is unlimited and encompasses any amino acid insertions, deletions, and additions. In view of this broad, yet reasonable interpretation, the claimed or recited genus of polymerase enzymes is considered to be widely variant with respect to amino acid sequence. 
The method or mechanism to achieve “little or no 3’-5’ exonuclease activity” is unlimited.
Claim 8 is drawn to (in relevant part) the polymerase enzyme according to claim 1, wherein the polymerase enzyme has an amino acid sequence according to SEQ ID NO: 4. SEQ ID NO: 4 is the amino acid sequence of SEQ ID NO: 1 except for a D219A, L412S, Y413G, and P414S mutations. The recitation of “an amino acid sequence” according to SEQ ID NO: 4 is interpreted as meaning any two contiguous amino acids of SEQ ID NO: 4. 
Claim 10 is drawn to the polymerase enzyme according to claim 1, wherein some or all cysteine residues are substituted by other amino acids, wherein the other amino acids are serine, alanine, threonine or valine. 
The specification discloses the following representative species of the genus of claimed or recited polymerase enzymes – a polymerase enzyme comprising the amino acid sequence of SEQ ID NO: 1 with the exception of:
the mutation L412S, L412Q, L412Y, or L412F, 
the mutation Y413G, Y413A, or Y413S, 
the mutation P414S, P414V, P414I, P414C, or P414A, and 
the mutation D219A to abolish 3’-5’ exonuclease activity,  
and optionally one or more of the mutations I472V, F476D, G743R, I583V, L567M, G719K, F487D, and N555Y, and 
wherein the polymerase enzyme has decreased 3’-5’ exonuclease activity. Other than these disclosed representative species, the specification fails to disclose any additional species of a widely variant genus of polymerase enzymes. 
Regarding the state of the art of amino acid modification, the reference of Singh et al. (Curr. Protein Pept. Sci. 18:1-11, 2017; cited on Form PTO-892) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). 
The unpredictability associated with amino acid modification is exemplified by the reference of Zhang et al. (Structure 26:1474-1485, 2018; cited on Form PTO-892), which discloses that even a substitution of a surface residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1).
The level of knowledge and skill in the art does not allow those skilled in the art to structurally envisage or recognize those structures of the genus of claimed or recited polymerase enzymes. Other than the above-noted representative species, the specification fails to describe other modifications that can be made to a polymerase enzyme that result in polymerase enzymes that exhibit polymerase activity and have little or no 3'-5' exonuclease activity. In view of the high level of unpredictability of amino acid modification and because the specification discloses only a relative few representative species among a widely variant genus, the disclosed representative species are insufficient to describe the genus of claimed or recited polymerase enzymes.  
One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the recited genus. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described. 

Claims 1-3, 6, 8-10, and 15 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a polymerase enzyme comprising the amino acid sequence of SEQ ID NO: 1 with the exception of:
the mutation L412S, L412Q, L412Y, or L412F, 
the mutation Y413G, Y413A, or Y413S, 
the mutation P414S, P414V, P414I, P414C, or P414A, and 
the mutation D219A to abolish 3’-5’ exonuclease activity,  
and optionally one or more of the mutations I472V, F476D, G743R, I583V, L567M, G719K, F487D, and N555Y, and 
wherein the polymerase enzyme has decreased 3’-5’ exonuclease activity, does not reasonably provide enablement for all polymerase enzymes as encompassed by the claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
The nature of the invention: According to the specification “The invention relates to a polymerase with the mutations shown herein which exhibits an 15 increased rate of incorporation of nucleotides which have been modified at the 3' sugar hydroxyl such that the substituent is larger in size than the naturally occurring 3' hydroxyl group and ddNTP, compared to the control polymerase being a normal unmodified enzyme” (p. 12, lines 14-17).
The breadth of the claims: As amended, the claims are drawn to or recite (in relevant part) a polymerase enzyme according to SEQ ID NO: 1 or any polymerase that shares at least 70% amino acid sequence identity thereto, comprising the following mutations: 
i.	at position 412 of SEQ ID NO. 1: serine (L412S), glutamine (L412Q), tyrosine (L412Y) or phenylalanine (L412F),
ii.	at position 413 of SEQ ID NO. 1: glycine (413G), alanine (Y413A), or serine (Y413S), and
iii.	at position 414 of SEQ ID NO. 1: serine (P414S), valine (P414V), isoleucine (P414I), cysteine (P414C), or alanine (P414A),
wherein the enzyme has little or no 3'-5' exonuclease activity.
The recitation of “A polymerase enzyme…” in claim 1 is interpreted as meaning that the claimed or recited polymerase enzyme has polymerase activity.  
In view of the recitation of “comprising the following mutations”, the claims are interpreted as requiring at least the recited mutations i., ii., and iii., and any additional mutations (i.e., amino acid insertions, deletions, and substitutions). Put another way, given a broadest reasonable interpretation, with the exception of the recited mutations i., ii., and iii., the remaining amino acid sequence of the polymerase enzyme is unlimited and encompasses any amino acid insertions, deletions, and additions. 
The method or mechanism to achieve “little or no 3’-5’ exonuclease activity” is unlimited.
Claim 8 is drawn to (in relevant part) the polymerase enzyme according to claim 1, wherein the polymerase enzyme has an amino acid sequence according to SEQ ID NO: 4. SEQ ID NO: 4 is the amino acid sequence of SEQ ID NO: 1 except for a D219A, L412S, Y413G, and P414S mutations. The recitation of “an amino acid sequence” according to SEQ ID NO: 4 is interpreted as meaning any two contiguous amino acids of SEQ ID NO: 4. 
Claim 10 is drawn to the polymerase enzyme according to claim 1, wherein some or all cysteine residues are substituted by other amino acids, wherein the other amino acids are serine, alanine, threonine or valine. 
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability” and “[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” 
Regarding the state of the art of amino acid modification, the reference of Singh (supra) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). 
The unpredictability associated with amino acid modification is exemplified by the reference of Zhang (supra), which discloses that even a substitution of a surface residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1).
The amount of direction provided by the inventor and The existence of working examples: The specification discloses the following working examples of the claimed or recited polymerase enzyme – a polymerase enzyme comprising the amino acid sequence of SEQ ID NO: 1 with the exception of:
the mutation L412S, L412Q, L412Y, or L412F, 
the mutation Y413G, Y413A, or Y413S, 
the mutation P414S, P414V, P414I, P414C, or P414A, and 
the mutation D219A to abolish 3’-5’ exonuclease activity,  
and optionally one or more of the mutations I472V, F476D, G743R, I583V, L567M, G719K, F487D, and N555Y, and 
wherein the polymerase enzyme has decreased 3’-5’ exonuclease activity.
Other than these working examples, the specification fails to disclose any other working examples of polymerase enzymes as encompassed by the claims and other than these combinations of substitutions, also fails to provide guidance or direction regarding mutation(s) to the amino acid sequence of SEQ ID NO: 1 with an expectation of maintaining polymerase activity and decreased 3’-5’ exonuclease activity.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: While methods for mutating the amino acid sequence of a polypeptide were known before the effective filing date, it was not routine in the art to make all polymerase enzymes as broadly encompassed by the claims.
In view of the overly broad scope of the claims, the lack of guidance and relative few working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8-10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US Patent Application Publication No. 2006/0240439 A1; cited on Form PTO-892; hereafter “Smith”). 
As amended, the claims are drawn to (in relevant part) a polymerase enzyme according to SEQ ID NO: 1 or any polymerase that shares at least 70% amino acid sequence identity thereto, comprising the following mutations: 
i.	at position 412 of SEQ ID NO. 1: serine (L412S), glutamine (L412Q), tyrosine (L412Y) or phenylalanine (L412F),
ii.	at position 413 of SEQ ID NO. 1: glycine (413G), alanine (Y413A), or serine (Y413S), and
iii.	at position 414 of SEQ ID NO. 1: serine (P414S), valine (P414V), isoleucine (P414I), cysteine (P414C), or alanine (P414A),
wherein the enzyme has little or no 3'-5' exonuclease activity.
As explained above, in view of the recitation of “comprising the following mutations”, the claims are interpreted as requiring at least the recited mutations i., ii., and iii., and any additional mutations (i.e., amino acid insertions, deletions, and substitutions). Put another way, given a broadest reasonable interpretation, with the exception of the recited mutations i., ii., and iii., the remaining amino acid sequence of the polymerase enzyme is unlimited and encompasses any amino acid insertions, deletions, and additions. 
Claim 8 is drawn to (in relevant part) the polymerase enzyme according to claim 1, wherein the polymerase enzyme has an amino acid sequence according to SEQ ID NO: 4. SEQ ID NO: 4 is the amino acid sequence of SEQ ID NO: 1 except for a D219A, L412S, Y413G, and P414S mutations. The recitation of “an amino acid sequence” according to SEQ ID NO: 4 is interpreted as any two contiguous amino acids of SEQ ID NO: 4. 
Claim 10 is drawn to the polymerase enzyme according to claim 1, wherein some or all cysteine residues are substituted by other amino acids, wherein the other amino acids are serine, alanine, threonine or valine. The recitation of “wherein some or all cysteine residues are substituted by other amino acids, wherein the other amino acids are serine, alanine, threonine or valine” is a product-by-process limitation and is interpreted as requiring only that that the claimed polymerase enzyme comprise more than one serine, alanine, threonine or valine. See MPEP 2113 regarding product-by-process claims.
Claim 15 is drawn to a kit comprising a polymerase enzyme according to claim 1.
Regarding claim 1, the reference of Smith generally discloses modified DNA polymerases that have been modified to incorporate modified or non-natural nucleotides (e.g., paragraphs [0014] and [0015]). More specifically, Smith discloses that amino acid sequence variation in the region referred to as the “motif A region” has a profound effect on the ability of polymerases to incorporate nucleotide analogues having a substituent at the 3' position which is larger than a hydroxyl group (paragraph [0064]). Smith discloses the “motif A region” refers to the three amino acids that are equivalent to L408, Y409, and P410 of 9o N polymerase (paragraphs [0063] and [0065]) and discloses that substitution mutations of all three amino acids of the motif A region can improve the ability of a polymerase to incorporate a nucleotide analogue (paragraph [0072]). Regarding the substitution mutations of the motif A region, Smith discloses various preferred substitutions at the LYP sequence of motif A including S, Q, Y, or F as a preferred substitution at L408 (paragraphs [0081] and [0083]), G, A, or S as a preferred substitution at Y409 (paragraph [0086]), and S, V, I, or A as a preferred substitution at P410 (paragraphs [0090] and [0091]). Smith specifically discloses replacing LYP with, e.g., FAI, YAS, YAV, YGI, and YSS (paragraph [0110]).  
Regarding the limitation “wherein the enzyme has little or no 3'-5' exonuclease activity”, the reference of Smith further discloses that in order to increase the efficiency of incorporation of modified nucleotides, DNA polymerases have been engineered to lack 3’-5’ exonuclease activity (paragraph [0006]). Smith discloses a preferred embodiment is further altering the polymerase to lack 3'-5' exonuclease activity so as to prevent the exonuclease removing the non-natural nucleotide after incorporation (paragraph [0130]).
Regarding claim 2, in view of the indefiniteness of the phrase “the polymerase is from an organism belonging to the family of T4 phage DNA polymerases”, claim 2 is included in the instant rejection. 
Regarding claim 8, Smith’s modified polymerase comprises at least two contiguous amino acids of SEQ ID NO: 4. 
Regarding claim 9, Smith discloses the altered polymerase enzyme is capable of improved incorporation of nucleotides which have been modified at the 3' sugar hydroxyl such that the substituent is larger in size than the naturally occurring 3' hydroxyl group, compared to a control polymerase enzyme (paragraph [0029]).
Regarding claim 10, Smith’s polymerase modified by mutating LYP at positions 409-412 to YSS comprises at least two serines and is considered to satisfy the product-by-process limitation of “wherein some or all cysteine residues are substituted by other amino acids, wherein the other amino acids are serine, alanine, threonine or valine”.  
Regarding claim 15, Smith discloses incorporation experiments, which use an Eppendorf tube comprising a reaction mix with the modified polymerase (paragraphs [0243], [0237], and [0316]). An Eppendorf tube comprising the modified polymerase is considered to be encompassed by claim 15. 
Therefore, Smith anticipates claims 1, 2, 8-10, and 15 as written.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 8-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (supra) in view of Spicer et al. (J. Biol. Chem. 263:7478-7486, 1988; cited on the IDS filed on January 15, 2020; hereafter “Spicer”) and Reha-Krantz (supra). 
As amended, claims 1, 2, and 9 are drawn to (in relevant part) a polymerase enzyme according to SEQ ID NO: 1 or any polymerase that shares at least 70% amino acid sequence identity thereto, comprising the following mutations: 
i.	at position 412 of SEQ ID NO. 1: serine (L412S), glutamine (L412Q), tyrosine (L412Y) or phenylalanine (L412F),
ii.	at position 413 of SEQ ID NO. 1: glycine (413G), alanine (Y413A), or serine (Y413S), and
iii.	at position 414 of SEQ ID NO. 1: serine (P414S), valine (P414V), isoleucine (P414I), cysteine (P414C), or alanine (P414A),
wherein the enzyme has little or no 3'-5' exonuclease activity.
Claim 8 is drawn to (in relevant part) the polymerase enzyme according to claim 1, wherein the polymerase enzyme has an amino acid sequence according to SEQ ID NO: 4. SEQ ID NO: 4 is the amino acid sequence of SEQ ID NO: 1 except for a D219A, L412S, Y413G, and P414S mutations. The recitation of “an amino acid sequence” according to SEQ ID NO: 4 is interpreted as any two contiguous amino acids of SEQ ID NO: 4. 
Claim 10 is drawn to the polymerase enzyme according to claim 1, wherein some or all cysteine residues are substituted by other amino acids, wherein the other amino acids are serine, alanine, threonine or valine. The recitation of “wherein some or all cysteine residues are substituted by other amino acids, wherein the other amino acids are serine, alanine, threonine or valine” is a product-by-process limitation and is interpreted as requiring only that that the claimed polymerase enzyme comprise more than one serine, alanine, threonine or valine. See MPEP 2113 regarding product-by-process claims.
Claim 15 is drawn to a kit comprising a polymerase enzyme according to claim 1.
Regarding claims 1, 2, 8, and 9, the reference of Smith generally discloses modified DNA polymerases that have been modified to incorporate modified or non-natural nucleotides (e.g., paragraphs [0014] and [0015]). More specifically, Smith discloses that amino acid sequence variation in the region referred to as the “motif A region” has a profound effect on the ability of polymerases to incorporate nucleotide analogues having a substituent at the 3' position which is larger than a hydroxyl group (paragraph [0064]). Smith discloses the “motif A region” refers to the three amino acids that are equivalent to L408, Y409, and P410 of 9o N polymerase (paragraphs [0063] and [0065]) and discloses that substitution mutations of all three amino acids of the motif A region can improve the ability of a polymerase to incorporate a nucleotide analogue (paragraph [0072]). Regarding the substitution mutations of the motif A region, Smith discloses a preferred substitution at L408 is S (paragraph [0083]), a preferred substitution at Y409 is G (paragraph [0086]), and a preferred substitution at P410 is S (paragraph [0090]). Smith discloses the disclosed motif A substitutions may be applied to the equivalent positions in a different polymerase having the LYP motif A sequence (paragraphs [0063] and [0065]) and the altered polymerase may be T4 phage DNA polymerase (paragraph [0049]). Smith discloses the altered polymerase exhibits improved incorporation of desired nucleotide analogs (paragraphs [0019] and [0023]). 
Regarding the limitation “wherein the enzyme has little or no 3'-5' exonuclease activity”, the reference of Smith further discloses that in order to increase the efficiency of incorporation of modified nucleotides, DNA polymerases have been engineered to lack 3’-5’ exonuclease activity (paragraph [0006]). Smith discloses a preferred embodiment is further altering the polymerase to lack 3'-5' exonuclease activity so as to prevent the exonuclease removing the non-natural nucleotide after incorporation (paragraph [0130]). 
Regarding claim 15, Smith discloses incorporation experiments, which use an Eppendorf tube comprising a reaction mix with the modified polymerase (paragraphs [0243], [0237], and [0316]). An Eppendorf tube comprising the claimed or recited polymerase enzyme is considered to be encompassed by claim 15. 
The differences between Smith and the claimed invention are:
1) Smith does not explicitly disclose SEQ ID NO: 1 of this application, which is the amino acid sequence of T4 phage DNA polymerase; and 
2) Smith does not explicitly identify the LYP motif A sequence of T4 phage DNA polymerase as being residues 412-414. 
Regarding difference 1), the reference of Spicer discloses the amino acid sequence of T4 phage DNA polymerase (p. 7481), which is identical to the amino acid sequence of SEQ ID NO: 1 of this application (see Appendix). 
Regarding difference 2), the reference of Reha-Krantz teaches that motif A of polymerases is one of the most conserved regions (p. 5635, Abstract) and identifies the motif A sequence of T4 phage DNA polymerase as amino acids 408-417 with LYP at amino acids 412-414 (p. 5637, Table I). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smith, Spicer, and Reha-Krantz to modify T4 phage DNA polymerase by mutating LYP at positions 412-414 to SGS and mutation to lack 3'-5' exonuclease activity. 
One would have been motivated to and would have had a reasonable expectation of success to modify T4 phage DNA polymerase by mutating LYP at positions 412-414 to SGS because Smith disclosed modifying the LYP motif A sequence of T4 phage DNA polymerase with SGS, respectively, as preferred substitutions, Spicer taught the amino acid sequence of T4 phage DNA polymerase, and Reha-Krantz identifies the LYP motif A sequence of T4 phage DNA polymerase as amino acids 412-414. 
One would have been motivated to and would have had a reasonable expectation of success to modify T4 phage DNA polymerase to lack 3'-5' exonuclease activity because Smith discloses the altered polymerase may be T4 phage DNA polymerase and Smith discloses altering the polymerase to lack 3'-5' exonuclease activity.
Regarding claim 8, T4 phage DNA polymerase modified by mutating LYP at positions 412-414 to SGS and mutation to lack 3'-5' exonuclease activity comprises at least two contiguous amino acids of SEQ ID NO: 4. 
Regarding claim 10, T4 phage DNA polymerase modified by mutating LYP at positions 412-414 to SGS and mutation to lack 3'-5' exonuclease activity comprises serine, alanine, threonine and valine and is considered to satisfy the product-by-process limitation of “wherein some or all cysteine residues are substituted by other amino acids, wherein the other amino acids are serine, alanine, threonine or valine”.  
Therefore, the polymerase enzyme and kit of claims 1, 2, 8-10, and 15 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Frey et al. (Proc. Natl. Acad. Sci. 90:2579-2583, 1993) discloses an exonuclease-deficient T4 phage DNA polymerase due to a D219A mutation (p. 2579, Abstract).

Allowable Subject Matter
Claim 3 is drawn to (in relevant part) the polymerase enzyme according to claim 1, wherein the polymerase enzyme shares 95% or 98% sequence identity with SEQ ID NO. 1 and comprises the following mutations, (i) L412S, Y413G, and P414S; and comprises the mutation I472V.
Claim 6 is drawn to the polymerase enzyme according to claim 1, wherein the enzyme shares 95% or 98% sequence identity with SEQ ID NO. 1 and comprises the L412S mutation, the Y413G mutation, the P414S mutation and a I472V mutation.
The prior art of record does not teach or suggest the polymerase enzyme of claims 3 and 6.

Conclusion
Status of the claims:
Claims 1-15 are pending.
Claims 4, 5, 7, and 11-14 are withdrawn from consideration.
Claims 1-3, 6, 8-10, and 15 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        


APPENDIX

DPOL_BPT4
ID   DPOL_BPT4               Reviewed;         898 AA.
AC   P04415;
DT   13-AUG-1987, integrated into UniProtKB/Swiss-Prot.
DT   01-JAN-1988, sequence version 1.
DT   29-SEP-2021, entry version 150.
DE   RecName: Full=DNA-directed DNA polymerase {ECO:0000255|HAMAP-Rule:MF_04100};
DE            EC=2.7.7.7 {ECO:0000255|HAMAP-Rule:MF_04100, ECO:0000269|PubMed:1332748};
DE            EC=3.1.11.- {ECO:0000255|HAMAP-Rule:MF_04100, ECO:0000269|PubMed:10455197, ECO:0000269|PubMed:1332748, ECO:0000269|PubMed:15037066, ECO:0000269|PubMed:8262948};
DE   AltName: Full=Gene product 43;
DE            Short=Gp43;
GN   Name=43;
OS   Enterobacteria phage T4 (Bacteriophage T4).
OC   Viruses; Duplodnaviria; Heunggongvirae; Uroviricota; Caudoviricetes;
OC   Caudovirales; Myoviridae; Tevenvirinae; Tequatrovirus.
OX   NCBI_TaxID=10665;
OH   NCBI_TaxID=562; Escherichia coli.
RN   [1]
RP   NUCLEOTIDE SEQUENCE [GENOMIC DNA].
RX   PubMed=3286635;
RA   Spicer E.K., Rush J., Fung C., Reha-Krantz L.J., Karam J.D.,
RA   Konigsberg W.H.;
RT   "Primary structure of T4 DNA polymerase. Evolutionary relatedness to
RT   eucaryotic and other procaryotic DNA polymerases.";
RL   J. Biol. Chem. 263:7478-7486(1988).
RN   [2]
RP   NUCLEOTIDE SEQUENCE [GENOMIC DNA].
RX   PubMed=3054876; DOI=10.1073/pnas.85.21.7942;
RA   Andrake M., Guild N., Hsu T., Gold L., Tuerk C., Karam J.;
RT   "DNA polymerase of bacteriophage T4 is an autogenous translational
RT   repressor.";
RL   Proc. Natl. Acad. Sci. U.S.A. 85:7942-7946(1988).
RN   [3]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RX   PubMed=12626685; DOI=10.1128/mmbr.67.1.86-156.2003;
RA   Miller E.S., Kutter E., Mosig G., Arisaka F., Kunisawa T., Ruger W.;
RT   "Bacteriophage T4 genome.";
RL   Microbiol. Mol. Biol. Rev. 67:86-156(2003).
RN   [4]
RP   NUCLEOTIDE SEQUENCE [GENOMIC DNA] OF 338-898.
RX   PubMed=3350013; DOI=10.1111/j.1432-1033.1988.tb13925.x;
RA   Lamm N., Wang Y., Mathews C.K., Rueger W.;
RT   "Deoxycytidylate hydroxymethylase gene of bacteriophage T4. Nucleotide
RT   sequence determination and over-expression of the gene.";
RL   Eur. J. Biochem. 172:553-563(1988).
RN   [5]
RP   CATALYTIC ACTIVITY, AND FUNCTION.
RX   PubMed=1332748; DOI=10.1021/bi00160a007;
RA   Capson T.L., Peliska J.A., Kaboord B.F., Frey M.W., Lively C., Dahlberg M.,
RA   Benkovic S.J.;
RT   "Kinetic characterization of the polymerase and exonuclease activities of
RT   the gene 43 protein of bacteriophage T4.";
RL   Biochemistry 31:10984-10994(1992).
RN   [6]
RP   INTERACTION WITH THE POLYMERASE CLAMP.
RX   PubMed=8475061; DOI=10.1073/pnas.90.8.3211;
RA   Reddy M.K., Weitzel S.E., von Hippel P.H.;
RT   "Assembly of a functional replication complex without ATP hydrolysis: a
RT   direct interaction of bacteriophage T4 gp45 with T4 DNA polymerase.";
RL   Proc. Natl. Acad. Sci. U.S.A. 90:3211-3215(1993).
RN   [7]
RP   MUTAGENESIS OF ASP-112; GLU-114; ASP-219 AND ASP-324, AND CATALYTIC
RP   ACTIVITY.
RX   PubMed=8262948;
RA   Reha-Krantz L.J., Nonay R.L.;
RT   "Genetic and biochemical studies of bacteriophage T4 DNA polymerase
RT   3'-->5'-exonuclease activity.";
RL   J. Biol. Chem. 268:27100-27108(1993).
RN   [8]
RP   DOMAIN.
RX   PubMed=7592876; DOI=10.1074/jbc.270.44.26558;
RA   Wang C.C., Yeh L.-S., Karam J.D.;
RT   "Modular organization of T4 DNA polymerase. Evidence from phylogenetics.";
RL   J. Biol. Chem. 270:26558-26564(1995).
RN   [9]
RP   INTERACTION WITH THE POLYMERASE CLAMP.
RX   PubMed=8917503; DOI=10.1073/pnas.93.23.12822;
RA   Berdis A.J., Soumillion P., Benkovic S.J.;
RT   "The carboxyl terminus of the bacteriophage T4 DNA polymerase is required
RT   for holoenzyme complex formation.";
RL   Proc. Natl. Acad. Sci. U.S.A. 93:12822-12827(1996).
RN   [10]
RP   COFACTOR.
RX   PubMed=9665720; DOI=10.1021/bi980074b;
RA   Beechem J.M., Otto M.R., Bloom L.B., Eritja R., Reha-Krantz L.J.,
RA   Goodman M.F.;
RT   "Exonuclease-polymerase active site partitioning of primer-template DNA
RT   strands and equilibrium Mg2+ binding properties of bacteriophage T4 DNA
RT   polymerase.";
RL   Biochemistry 37:10144-10155(1998).
RN   [11]
RP   INTERACTION WITH THE DNA HELICASE ASSEMBLY PROTEIN.
RX   PubMed=15909989; DOI=10.1021/bi047296w;
RA   Xi J., Zhang Z., Zhuang Z., Yang J., Spiering M.M., Hammes G.G.,
RA   Benkovic S.J.;
RT   "Interaction between the T4 helicase loading protein (gp59) and the DNA
RT   polymerase (gp43): unlocking of the gp59-gp43-DNA complex to initiate
RT   assembly of a fully functional replisome.";
RL   Biochemistry 44:7747-7756(2005).
RN   [12]
RP   IDENTIFICATION IN THE REPLICASE COMPLEX.
RX   PubMed=16800624; DOI=10.1021/bi0603322;
RA   Smiley R.D., Zhuang Z., Benkovic S.J., Hammes G.G.;
RT   "Single-molecule investigation of the T4 bacteriophage DNA polymerase
RT   holoenzyme: multiple pathways of holoenzyme formation.";
RL   Biochemistry 45:7990-7997(2006).
RN   [13]
RP   CATALYTIC ACTIVITY.
RX   PubMed=10455197; DOI=10.1074/jbc.274.35.25151;
RA   Elisseeva E., Mandal S.S., Reha-Krantz L.J.;
RT   "Mutational and pH studies of the 3' --> 5' exonuclease activity of
RT   bacteriophage T4 DNA polymerase.";
RL   J. Biol. Chem. 274:25151-25158(1999).
RN   [14]
RP   FUNCTION, MUTAGENESIS OF ASP-219, AND CATALYTIC ACTIVITY.
RX   PubMed=15037066; DOI=10.1016/j.jmb.2004.01.005;
RA   Tanguy Le Gac N., Delagoutte E., Germain M., Villani G.;
RT   "Inactivation of the 3'-5' exonuclease of the replicative T4 DNA polymerase
RT   allows translesion DNA synthesis at an abasic site.";
RL   J. Mol. Biol. 336:1023-1034(2004).
RN   [15]
RP   REVIEW.
RX   PubMed=21129204; DOI=10.1186/1743-422x-7-359;
RA   Mueser T.C., Hinerman J.M., Devos J.M., Boyer R.A., Williams K.J.;
RT   "Structural analysis of bacteriophage T4 DNA replication: a review in the
RT   Virology Journal series on bacteriophage T4 and its relatives.";
RL   Virol. J. 7:359-359(2010).
RN   [16]
RP   DOMAIN.
RX   PubMed=25753811; DOI=10.1016/j.dnarep.2015.02.014;
RA   Darmawan H., Harrison M., Reha-Krantz L.J.;
RT   "DNA polymerase 3'->5' exonuclease activity: Different roles of the beta
RT   hairpin structure in family-B DNA polymerases.";
RL   DNA Repair 29:36-46(2015).
RN   [17]
RP   REVIEW, AND SUBUNIT.
RX   PubMed=26102578; DOI=10.3390/v7062766;
RA   Noble E., Spiering M.M., Benkovic S.J.;
RT   "Coordinated DNA replication by the bacteriophage T4 replisome.";
RL   Viruses 7:3186-3200(2015).
RN   [18]
RP   X-RAY CRYSTALLOGRAPHY (2.2 ANGSTROMS) OF 1-388.
RX   PubMed=8679562; DOI=10.1021/bi960178r;
RA   Wang J., Yu P., Lin T.C., Konigsberg W.H., Steitz T.A.;
RT   "Crystal structures of an NH2-terminal fragment of T4 DNA polymerase and
RT   its complexes with single-stranded DNA and with divalent metal ions.";
RL   Biochemistry 35:8110-8119(1996).
CC   -!- FUNCTION: Replicates the viral genomic DNA. This polymerase possesses
CC       two enzymatic activities: DNA synthesis (polymerase) and an
CC       exonucleolytic activity that degrades single-stranded DNA in the 3'- to
CC       5'-direction for proofreading purpose. {ECO:0000255|HAMAP-
CC       Rule:MF_04100, ECO:0000269|PubMed:1332748,
CC       ECO:0000269|PubMed:15037066}.
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=a 2'-deoxyribonucleoside 5'-triphosphate + DNA(n) =
CC         diphosphate + DNA(n+1); Xref=Rhea:RHEA:22508, Rhea:RHEA-COMP:17339,
CC         Rhea:RHEA-COMP:17340, ChEBI:CHEBI:33019, ChEBI:CHEBI:61560,
CC         ChEBI:CHEBI:173112; EC=2.7.7.7; Evidence={ECO:0000255|HAMAP-
CC         Rule:MF_04100, ECO:0000269|PubMed:1332748};
CC   -!- COFACTOR:
CC       Name=Mg(2+); Xref=ChEBI:CHEBI:18420;
CC         Evidence={ECO:0000255|HAMAP-Rule:MF_04100,
CC         ECO:0000269|PubMed:9665720};
CC   -!- SUBUNIT: Interacts with the polymerase clamp; this interaction
CC       constitutes the polymerase holoenzyme (PubMed:8475061, PubMed:8917503).
CC       Interacts with the helicase assembly factor (PubMed:15909989). Part of
CC       the replicase complex that includes the DNA polymerase, the polymerase
CC       clamp, the clamp loader complex, the single-stranded DNA binding
CC       protein, the primase, the helicase and the helicase assembly factor
CC       (PubMed:16800624). {ECO:0000269|PubMed:15909989,
CC       ECO:0000269|PubMed:16800624, ECO:0000269|PubMed:8475061,
CC       ECO:0000269|PubMed:8917503}.
CC   -!- DOMAIN: The N-terminus contains the 3'-5' exonuclease activity
CC       (PubMed:7592876). The C-terminus contains the polymerase activity and
CC       is involved in binding to the polymerase clamp protein
CC       (PubMed:7592876). A beta hairpin structure is necessary for the
CC       proofreading function of the polymerase (PubMed:25753811).
CC       {ECO:0000255|HAMAP-Rule:MF_04100, ECO:0000269|PubMed:25753811,
CC       ECO:0000269|PubMed:7592876}.
CC   -!- SIMILARITY: Belongs to the DNA polymerase type-B family.
CC       {ECO:0000255|HAMAP-Rule:MF_04100}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; M10160; AAC05397.1; -; Genomic_DNA.
DR   EMBL; X00769; CAA25344.1; -; Genomic_DNA.
DR   EMBL; AF158101; AAD42468.1; -; Genomic_DNA.
DR   EMBL; M37159; AAA21706.1; -; Genomic_DNA.
DR   PIR; JS0791; DJBPT4.
DR   RefSeq; NP_049662.1; NC_000866.4.
DR   PDB; 1NOY; X-ray; 2.20 A; A/B=1-388.
DR   PDB; 1NOZ; X-ray; 2.20 A; A/B=1-388.
DR   PDBsum; 1NOY; -.
DR   PDBsum; 1NOZ; -.
DR   SMR; P04415; -.
DR   BindingDB; P04415; -.
DR   ChEMBL; CHEMBL5946; -.
DR   GeneID; 1258685; -.
DR   KEGG; vg:1258685; -.
DR   BRENDA; 2.7.7.7; 732.

  Query Match             100.0%;  Score 4751;  DB 1;  Length 898;
  Best Local Similarity   100.0%;  
  Matches  898;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MKEFYISIETVGNNIVERYIDENGKERTREVEYLPTMFRHCKEESKYKDIYGKNCAPQKF 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MKEFYISIETVGNNIVERYIDENGKERTREVEYLPTMFRHCKEESKYKDIYGKNCAPQKF 60

Qy         61 PSMKDARDWMKRMEDIGLEALGMNDFKLAYISDTYGSEIVYDRKFVRVANCDIEVTGDKF 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PSMKDARDWMKRMEDIGLEALGMNDFKLAYISDTYGSEIVYDRKFVRVANCDIEVTGDKF 120

Qy        121 PDPMKAEYEIDAITHYDSIDDRFYVFDLLNSMYGSVSKWDAKLAAKLDCEGGDEVPQEIL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PDPMKAEYEIDAITHYDSIDDRFYVFDLLNSMYGSVSKWDAKLAAKLDCEGGDEVPQEIL 180

Qy        181 DRVIYMPFDNERDMLMEYINLWEQKRPAIFTGWNIEGFDVPYIMNRVKMILGERSMKRFS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DRVIYMPFDNERDMLMEYINLWEQKRPAIFTGWNIEGFDVPYIMNRVKMILGERSMKRFS 240

Qy        241 PIGRVKSKLIQNMYGSKEIYSIDGVSILDYLDLYKKFAFTNLPSFSLESVAQHETKKGKL 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PIGRVKSKLIQNMYGSKEIYSIDGVSILDYLDLYKKFAFTNLPSFSLESVAQHETKKGKL 300

Qy        301 PYDGPINKLRETNHQRYISYNIIDVESVQAIDKIRGFIDLVLSMSYYAKMPFSGVMSPIK 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 PYDGPINKLRETNHQRYISYNIIDVESVQAIDKIRGFIDLVLSMSYYAKMPFSGVMSPIK 360

Qy        361 TWDAIIFNSLKGEHKVIPQQGSHVKQSFPGAFVFEPKPIARRYIMSFDLTSLYPSIIRQV 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 TWDAIIFNSLKGEHKVIPQQGSHVKQSFPGAFVFEPKPIARRYIMSFDLTSLYPSIIRQV 420

Qy        421 NISPETIRGQFKVHPIHEYIAGTAPKPSDEYSCSPNGWMYDKHQEGIIPKEIAKVFFQRK 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 NISPETIRGQFKVHPIHEYIAGTAPKPSDEYSCSPNGWMYDKHQEGIIPKEIAKVFFQRK 480

Qy        481 DWKKKMFAEEMNAEAIKKIIMKGAGSCSTKPEVERYVKFSDDFLNELSNYTESVLNSLIE 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 DWKKKMFAEEMNAEAIKKIIMKGAGSCSTKPEVERYVKFSDDFLNELSNYTESVLNSLIE 540

Qy        541 ECEKAATLANTNQLNRKILINSLYGALGNIHFRYYDLRNATAITIFGQVGIQWIARKINE 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 ECEKAATLANTNQLNRKILINSLYGALGNIHFRYYDLRNATAITIFGQVGIQWIARKINE 600

Qy        601 YLNKVCGTNDEDFIAAGDTDSVYVCVDKVIEKVGLDRFKEQNDLVEFMNQFGKKKMEPMI 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 YLNKVCGTNDEDFIAAGDTDSVYVCVDKVIEKVGLDRFKEQNDLVEFMNQFGKKKMEPMI 660

Qy        661 DVAYRELCDYMNNREHLMHMDREAISCPPLGSKGVGGFWKAKKRYALNVYDMEDKRFAEP 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 DVAYRELCDYMNNREHLMHMDREAISCPPLGSKGVGGFWKAKKRYALNVYDMEDKRFAEP 720

Qy        721 HLKIMGMETQQSSTPKAVQEALEESIRRILQEGEESVQEYYKNFEKEYRQLDYKVIAEVK 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 HLKIMGMETQQSSTPKAVQEALEESIRRILQEGEESVQEYYKNFEKEYRQLDYKVIAEVK 780

Qy        781 TANDIAKYDDKGWPGFKCPFHIRGVLTYRRAVSGLGVAPILDGNKVMVLPLREGNPFGDK 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 TANDIAKYDDKGWPGFKCPFHIRGVLTYRRAVSGLGVAPILDGNKVMVLPLREGNPFGDK 840

Qy        841 CIAWPSGTELPKEIRSDVLSWIDHSTLFQKSFVKPLAGMCESAGMDYEEKASLDFLFG 898
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 CIAWPSGTELPKEIRSDVLSWIDHSTLFQKSFVKPLAGMCESAGMDYEEKASLDFLFG 898